Citation Nr: 0004418	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-06 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

I.  Entitlement to service connection for peripheral 
neuropathy as secondary to Agent Orange (AO) exposure.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO denied service connection for PTSD, 
pneumonia, black lung disease, asthma, chronic obstructive 
pulmonary disease and peripheral neuropathy claimed as 
numbness and tingling of all four extremities.  The RO also 
found that new and material evidence had not been submitted 
to reopen the claim of entitlement to service connection for 
a skin disorder as secondary to AO exposure.  The veteran has 
perfected appeals with the denial of service connection for 
PTSD and for peripheral neuropathy claimed as tingling and 
numbness of all four extremities.  

The Board notes the RO adjudicated the claim of entitlement 
to service connection for PTSD on the basis of an original 
claim.  Review of the claims file demonstrates that the RO 
had previously denied service connection for PTSD in March 
1983.  The veteran was informed of the rating decision the 
same month.  He did not appeal the decision which became 
final in March 1984.  In accordance with the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court")" ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
the Board is obligated to address the issue of new and 
material evidence regardless of whether the RO based its 
determination on that issue.  Hence, the Board will proceed 
with a determination of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for PTSD which was denied in March 1983.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
peripheral neuropathy as secondary to AO exposure is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

2.  The RO denied service connection for PTSD when it issued 
an unappealed rating decision in March 1983.

3.  Evidence received since the March 1983 rating decision 
bears directly and substantially upon the issue, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fully decide the merits of the claim.  

4.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

5.  The record does not establish that the veteran engaged in 
combat in service.  

6.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

7.  The medical evidence does not establish a diagnosis of 
PTSD based on in-service stressors.


CONCLUSIONS OF LAW

1.  The claim for service connection for peripheral 
neuropathy as secondary to AO exposure is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Evidence received since the March 1983 determination 
wherein the RO denied service connection for PTSD is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).  

3.  The claim of entitlement to service connection for PTSD 
is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 1991);  
38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
peripheral neuropathy as secondary to AO 
exposure.  

Factual Background.  

Review of the service medical records demonstrates there were 
no complaints of, diagnosis of or treatment for peripheral 
neuropathy or for numbness and tingling of the extremities 
while the veteran was on active duty.  No pertinent 
abnormalities were noted on the report of the separation 
examination conducted in January 1973.  

A private physician's statement dated in June 1993 included 
the notation that the veteran had loss of use of his left 
elbow and left forearm.  No diagnosis was made.  

VA outpatient treatment records have been associated with the 
claims file.  The records do not include any diagnoses of 
peripheral neuropathy.  

Private treatment records from St. Agnes Medical Center 
evidenced complaints of and treatment for respiratory 
problems.  

The report of a May 1997 VA AO evaluation has been associated 
with the claims file.  The veteran reported that he had had 
service in Vietnam from November 1969 to November 1970 and 
from January 1971 to June 1971.  He complained, in pertinent 
part, of a general progression of pins and needles sensation 
first affecting his left arm in 1972 and currently affecting 
all extremities.  He alleged that the sensation was the 
result of his service in Vietnam.  The pertinent assessment 
was bilateral peripheral hypesthesia/paresthesia.  


The report of an August 1997 VA neurology evaluation shows 
the veteran alleged he was exposed to AO while serving in 
Vietnam.  He complained of a pain in the left elbow which 
became numb and the numbness would go to the left forearm and 
fingers.  He reported he had tingling in the left hand and 
also tremors when holding a cup.  He also complained of pain 
from arthritis in the right lower extremity and occasional 
paresthesia in the legs.  The right arm was not affected.  
The pertinent impression was peripheral neuropathy manifested 
by subjective complaints of numbness and tingling in three 
out of four extremities, positive Tinel's signs on both 
median and ulnar nerves, and reduced reflexes peripherally in 
both arms and legs.  

The examiner doubted the veteran had been exposed to AO 
during active duty.  The examiner opined that the peripheral 
neuropathy was due to excessive smoking causing chronic 
obstructive pulmonary disease and development of rheumatoid 
arthritis.  The examiner further noted that peripheral 
neuropathy was also known to exist in people suffering from 
rheumatoid arthritis which the veteran had.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  






The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A claimant does not meet this burden by merely presenting lay 
opinion evidence because lay persons are not medical health 
professionals and such opinions do not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions of medical causation cannot 
constitute cognizable evidence, which would render a claim 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.   King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.159(a) (1999).  


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

The law and regulations regarding service connection provide 
that a disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) (1999) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1999).  





If an appellant was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (1999) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1999).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
appellant was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  



Additionally, it has been held that in order to be entitled 
to the presumption of service connection for herbicide 
exposure, the veteran must have been diagnosed to have one of 
the conditions enumerated in either 38 U.S.C.A § 1116(a) or 
38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164, 168 
(1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 
1994).  The veteran could also seek presumptive service 
connection on another ground if applicable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for peripheral neuropathy as secondary to AO 
exposure must be denied as not well grounded.  

The second and third prongs of the Caluza test may be met by 
evidence that a veteran with service in Vietnam has one of 
the disorders specified in either 38 U.S.C.A § 1116(a) or 38 
C.F.R. § 3.309(e); see Darby v. West, 10 Vet. App. 243, 246 
(1997).  In this case, the veteran was diagnosed with 
peripheral neuropathy on an August 1997 VA neurology 
examination.  This diagnosis, however, is not sufficient to 
warrant service connection on a presumptive basis as it was 
rendered more than 20 years after the veteran's service in 
Vietnam.  

As reported above, for the purpose of application of 
application of 38 C.F.R. § 3.309, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1999).  In the current case, 
the veteran's peripheral neuropathy was first diagnosed more 
than twenty years after he last served in Vietnam.  The 
disorder obviously did not appear within weeks or months of 
exposure to an herbicide agent.  Thus the Board finds the 
veteran did not have acute or subacute peripheral neuropathy 
as defined by 38 C.F.R. § 3.309.  A presumption in favor of 
service connection based on AO exposure is not applicable in 
this case.  See McCartt, 12 Vet. App. at 168; Brock v. Brown, 
10 Vet. App. 155, 162 (1997).

The Board must next determine whether the veteran's current 
peripheral neuropathy is the result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  The fact that 
the veteran does not meet the requirements of 38 C.F.R. § 
3.309(e) does not preclude him from establishing service 
connection with proof of actual direct causation.  However, 
the determinative issue in this case is whether the veteran's 
current peripheral neuropathy is due to any incident of 
active duty.  Consequently, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  

The Court has held that where the issue involves medical 
causation (such as whether a current disability is the result 
of AO exposure) competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Pursuant to 38 C.F.R. § 3.303(b), if the evidence showed that 
the appellant had a chronic condition during service; or the 
evidence were to demonstrate a continuity of his symptoms 
following service, he would then establish a well-grounded 
claim.

The appellant's service medical records are silent as to any 
treatment received for peripheral neuropathy during active 
duty.  The veteran reported that he first experienced 
problems with his left elbow, forearm and hand in 1972, 
however, there is no competent evidence of record 
demonstrating that the veteran had peripheral neuropathy at 
that time.  

The only evidence of record showing that the veteran had 
peripheral neuropathy during active duty is the veteran's own 
allegations and reports of symptomatology he experienced.  
The veteran has not indicated that he has received any 
specialized medical training and is considered a lay person.  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran is competent to report that he experienced problems 
with his left arm during active duty.  He cannot competently 
diagnose any disorder or link symptomatology to a diagnosis.  

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the "continuity of symptomatology" provision of 38 
C.F.R. § 3.303(b) may obviate the need for medical evidence 
of a nexus between present disability and service.  See 
Savage, 10 Vet. App. at 497.  The only proviso is that there 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and his post-service 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  

While the Board finds the veteran is competent to report that 
he had problems with his left arm since active duty, he is 
not competent to diagnose any disorder or to attribute 
symptomatology to any incident of active duty including being 
exposed to AO.  Thus, the veteran's lay medical assertions 
that he has peripheral neuropathy as a result of his active 
service or due to his exposure to AO have no probative 
weight.  

In short, the veteran has therefore not demonstrated the 
presence of a chronic disorder in service or evidence of 
continuity of symptoms that would warrant further development 
under 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 
488 (1997); See Clyburn v. West, 12 Vet App 296 (1999); 
Grover v. West, 12 Vet. App. 109 (1999).

The veteran has not presented or identified competent medical 
evidence linking his current peripheral neuropathy to active 
duty.  In fact, the VA neurological evaluation conducted in 
August 1997 affirmatively found that the veteran's peripheral 
neuropathy was not due to exposure to herbicides but rather 
was the result of nonservice-connected chronic obstructive 
pulmonary disease and rheumatoid arthritis.  

To the extent the veteran argues that his peripheral 
neuropathy is related to his military service, his theory 
regarding the inception of his disorder is not sufficient to 
render his claim well grounded.  It is now well-established 
that the veteran, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In the absence of a diagnosis of peripheral neuropathy, which 
is linked to active duty on any basis, the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
on a direct basis including as secondary to exposure to AO 
must be denied as not well grounded.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  Such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  In this case, the veteran has 
not identified medical evidence that would make his claim 
well grounded.  Therefore, 38 U.S.C.A. § 5103(a) is not 
applicable to the present case.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
PTSD.  

Factual Background.  

The evidence which was of record at the time of the March 
1983 rating decision wherein service connection was denied 
for PTSD is set out below.  

Review of the service medical records reveals that in October 
1971, the veteran reported that he had had problems with his 
nerves since he was twelve.  The impression was anxiety 
reaction.  In June 1972, an assessment of anxiety reaction 
secondary to teasing on the job was made.  There was no 
evidence of treatment for wounds received during combat.  No 
pertinent abnormalities were noted on the report of the 
separation examination conducted in January 1973.  

Review of the service personnel records demonstrates that the 
veteran had active duty with the United States Air Force and 
was in Vietnam as evidenced by his receipt of the Vietnam 
Campaign Medal and the Vietnam Service Medal.  He was in 
Vietnam from June 1970 to June 1971.  His specialty title was 
equipment repairman.  He did not receive any awards or 
decorations indicative of participation in combat.  

The RO denied service connection for PTSD in March 1983.  The 
RO noted the veteran was treated for anxiety but was not 
treated for flashbacks as he claimed during active duty.  The 
veteran was informed of the decision and of his procedural 
and appellate rights via correspondence dated in March 1983.  
He did not appeal the rating decision which became final in 
March 1984.  

The evidence added to the record subsequent to the March 1983 
rating decision wherein service connection for PTSD was 
denied is set out below.  

VA outpatient treatment records have been associated with the 
claims file.  In October 1994, it was noted the veteran was 
depressed over life and problems.  A separate treatment 
record dated in October 1994 included the notation that he 
had stress due to family problems.  In December 1994 he 
sought treatment for depression as secondary to stress.  He 
denied any past psychiatric history.  Stress reported was 
problems with the veteran's son.  No military stressors were 
reported.  

The Axis I diagnosis was rule out adjustment disorder with 
depressed mood.  An April 1996 psycho-social intake note 
included the notation that the veteran was being referred to 
a Veteran's Outreach Center as the veteran is a "combat 
veteran."  In October 1996, it was noted that he had 
shrapnel removed from his back.  In December 1996 he reported 
he had PTSD.  A provisional diagnosis of PTSD was included on 
a clinical record dated in February 1997.  Stressors reported 
were problems with his children.  

On an AO claim form dated in September 1996 the veteran 
reported that while in Vietnam he was a heavy equipment 
operator/maintenance man who performed his duties outside of 
his main base but inside of the perimeter.  

In response to a January 1997 request for information on 
claimed in-service stressors, the veteran submitted an 
undated statement.  He reported the most distressing 
experience for him was having to be in a conflict or war with 
no prior knowledge of the country and having to kill or be 
killed.  He further reported that he had not received any 
psychiatric treatment prior to or subsequent to his service 
in Vietnam.  

Private treatment records from St. Agnes Medical Center 
evidenced complaints of and treatment for respiratory 
problems.  

The report of a May 1997 VA AO evaluation has been associated 
with the claims file.  The veteran reported that he had had 
service in Vietnam from November 1969 to November 1970 and 
from January 1971 to June 1971.  He alleged that he had 
participated in firefights and had lost friends while in 
Vietnam.  He reported that he was close friends with five men 
in his unit who were subsequently killed in Vietnam.  He 
reported these deaths greatly affected him.  He alleged he 
had feelings of agitation and anxiety stemming from his first 
firefight in Vietnam.  The pertinent assessment was PTSD.  

An August 1997 VA psychiatric examination report shows Axis I 
diagnoses of rule out malingering and also dysthymia.  The 
veteran alleged he saw buddies shot while on duty and also 
reported being surrounded by communists.  The examiner noted 
upon review of the claims file that he was proclaiming to 
have significant stressors but had never delineated them 
adequately.  It appeared to the examiner that his primary 
problem was that of a character disorder and that he was 
trying to present with PTSD either as part of an identity 
disturbance issue or was attempting to utilize PTSD as a 
means of getting a disability income.  The examiner noted a 
diagnosis of PTSD could not be made since no stressor was 
elicited.  

In February 1998 a VA psychiatrist reported that he was 
informed by the veteran that he had served in Vietnam with 
the Air Force and had been exposed to hostile forces which 
crashed through the perimeter where he was stationed, causing 
considerable destruction.  The physician also wrote he 
reported he had metal fragments which were removed from his 
back which were shrapnel wounds.  His recall regarding being 
wounded was tentative.  He reported that he had not received 
any citations, medals or awards.  

Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
last reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).




The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) medical evidence 
diagnosing the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and, 
(3) medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  



In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356 (1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  



With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209, 218-19 (1999);  Winters v. 
West, 12 Vet. App. 203, 206 (1999).  First, the Board must 
determine whether the evidence presented or secured since the 
prior final denial of the claim is "new and material."  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, 12 Vet. 
App. 209, 218-19 (1999) and Winters v. West, 12 Vet. 
App. 203, 206 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD.  

The veteran seeks to reopen his claim for service connection 
for PTSD which the RO denied in March 1983.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in the March 1983 decision 
discloses that PTSD was denied because there was no evidence 
of treatment for the disorder and the veteran had not 
responded to a development letter requesting information on 
any in-service stressors.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  Evidence received subsequent to the 
March 1983 rating decision includes a diagnosis of PTSD on a 
May 1997 VA AO evaluation as well as clinical notations of 
claimed in-service stressors.  The May 1997 examination 
included references to alleged in-service stressors.  The 
Board finds the PTSD diagnosis was made based, at least 
partly, on in-service stressors reported by the veteran.  

As stated above, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus the veteran's allegations of in-
service stressors he was exposed to as recorded in May 1997 
are presumed to be credible for determining whether new and 
material evidence has been submitted.  

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD as there are now 
of record diagnoses of PTSD which have been linked to active 
duty with the credibility of the reported in-service 
stressors presumed.  The evidence submitted bears directly 
and substantially upon the issue of entitlement to service 
connection for PTSD, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  

Whether the claim of entitlement to 
service connection for PTSD is well-
grounded.

The Board finds the reopened claim of entitlement to service 
connection for PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that the 
veteran has presented a claim which is plausible.  

Included in the claims file is a clinical diagnosis of PTSD 
by a competent medical professional who has diagnosed the 
disorder based on in-service stressors reported by the 
veteran.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Board finds the veteran's in-service stressors are not 
inherently incredible and are within his competence to make.  
Solely for the purpose of determining whether the claim of 
entitlement to PTSD is well grounded, the Board is presuming 
the credibility of the claimed in-service stressors.  

PTSD has been linked to the veteran's active duty experiences 
by the competent evidence of record.  As there is competent 
evidence of record of diagnoses of PTSD which have been 
linked to the veteran's (presumed credible) experiences while 
on active duty in Vietnam, the Board finds the claim is well 
grounded.  

Entitlement to service connection for 
PTSD.

Initially the Board notes the veteran has not identified any 
additional, relevant evidence that has not already been 
requested and/or obtained.  The Board thus finds that all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained to the extent possible, and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.  

The Board finds the reopened claim of entitlement to service 
connection for PTSD must be denied as there are no verified 
in-service stressors of record to support such diagnosis.  

The claims files contains a diagnosis of PTSD as evidenced by 
report of the May 1997 VA AO examination.  The only stressors 
reported in the records were all combat related.  




The Board finds the VA health care professional arrived at 
the diagnosis based on stressors the veteran related from his 
tour of duty in Vietnam.  Thus, the Board finds the record 
establishes the first and third elements required for a grant 
of service connection for PTSD.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressors reported by the veteran and relied upon 
by the competent medical professional diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for purposes of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  His principal duty was listed as equipment 
repairman.  He was not awarded any combat decorations.  There 
is no verified evidence that the veteran actually 
participated in any form of combat.  


The stressors which the veteran reported consisted of the 
following: having to kill or be killed; participating in 
firefights; having five close friends from his unit die in 
Vietnam; witnessing the deaths of friends; being wounded by 
shrapnel; being surrounded by communists and exposure to 
hostile forces which attacked his perimeter.  He did not 
supply any information regarding names, times, dates or 
locations of any of his claimed stressors.  

The Board finds that the veteran did not provide information 
sufficient to attempt to verify the claimed in-service 
stressors.  The Board notes that he has not provided any 
names, places, dates or unit designations by which 
verification could be attempted.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and he has not provided 
information sufficient to submit to the United States Armed 
Services Center for Research of Unit Records for an attempt 
at verification.  The Board notes that the veteran was 
requested in January 1983 and January 1997 to provide 
descriptive information by which his claimed in-service 
stressors could be verified.  He only responded to the 
January 1997 request and his response did not include any 
identifying information or even a specific stressor.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  

In short, the sole supporting evidence that the alleged 
stressful events occurred are the veteran's own allegations 
and notation of such experiences as recorded by medical 
professionals in connection with treatment and evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, the veteran's military records show that he 
worked as an equipment repairman during the Vietnam War.  He 
is without combat awards or citations.  There is no support 
in either military records or statements by third parties as 
to the occurrence of the alleged stressful events.  Without 
credible supporting evidence that the claimed in-service 
stressors actually occurred, the diagnosis of PTSD opined to 
be causally related to the claimed stressful in-service 
events is not supportable.  

The diagnosis of PTSD was based upon an interview with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no diagnosis of 
PTSD shown to be related to recognized military stressors.  
In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for PTSD and the 
veteran's appeal is denied.  38 C.F.R. § 3.304(f).  The Board 
finds no prejudice to the veteran in effecting this 
determination on the basis of the merits of the case as the 
veteran has consistently presented arguments in this regard 
throughout the pursuit of his claim.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for peripheral neuropathy 
as secondary to AO exposure, the appeal is denied.  

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted to this extent.  

The claim of entitlement to service connection for PTSD is 
well-grounded.  

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

